Case 8:12-cr-00266-JDW-AEP Document 211 Filed 12/28/20 Page 1 of 5 PageID 2185




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      (TAMPA DIVISION)


  UNITED STATES,
                                         Plaintiff
                                                                 Case No. 8:12-cr-266-JDW-AEP
                      v.


 MICHAEL M. RUCKER,


                                         Defendant.



  REPLY MEMORANDUM TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
     TO MICHAEL RUCKER’S MOTION FOR COMPASSIONATE RELEASE

        The government’s opposition to Michael Rucker’s Motion for Compassionate Release

 relies on four arguments, each of which is insufficient. First, the government argues that Mr.

 Rucker is not entitled to relief because his medical conditions are “well-controlled” and

 “appropriately managed at the facility.” However, Mr. Rucker’s risk of suffering severe illness

 or death is not dependent on the degree to which his medical conditions are well managed or

 controlled. Second, the government argues that Mr. Rucker’s motion is based on a “fear of

 exposure” or “fear or re-contracting COVID-19.” However, the government ignores the

 evidence that Mr. Rucker has in fact demonstrated a particularized risk of contracting COVID-19

 at Coleman Medium, while conceding that Mr. Rucker has a particularized susceptibility to

 COVID-19 given his medical conditions. The government also ignores evidence that COVID-19

 reinfections can prove fatal and more severe than the first infection. Third, the government

 argues that Mr. Rucker fails to meet an outdated Sentencing Commission Policy Statement.

 However, as explained in the instant motion, that policy statement has been supplanted (or at
Case 8:12-cr-00266-JDW-AEP Document 211 Filed 12/28/20 Page 2 of 5 PageID 2186




 least supplemented) by the First Step Act, as recognized by many district courts, including courts

 in this circuit, and by the Second Circuit, which provides greater flexibility to the Court to

 alleviate unnecessary suffering during the pandemic. Finally, the government argues that

 granting Mr. Rucker compassionate release will undermine the purposes of sentencing.

 However, the government fails to demonstrate that Mr. Rucker will be a danger to others if

 released, and ignores Mr. Rucker’s rehabilitation evidence.

        The government’s response to Mr. Rucker’s motion concedes nearly all the relevant facts.

 The government concedes Mr. Rucker has exhausted his administrative remedies. The

 government concedes that Mr. Rucker suffers from chronic kidney disease and hypertension, and

 expressly “acknowledges that Rucker presents two risk factors identified by the CDC as

 heightening the risk of severe illness were he to contract COVID-19.” ECF 208, at 11. Further,

 the government concedes that Mr. Rucker “has a medical condition that makes him more

 susceptible to increased risk of severe illness if he were to contract COVID-19.” ECF 208, at 10.

 Finally, the government “recognizes and commends Mr. Rucker for his completion of numerous

 programs while incarcerated, maintaining steady employment, obtaining his GED, being

 recognized and appreciated for his dedication and achievements, and overall improving his life

 and acquiring skills that will serve him well upon completion of his sentence.” ECF 208, at 12.

        Indeed, Mr. Rucker has made exemplary rehabilitation efforts. He cannot protect himself

 from COVID-19 at Coleman Medium, but he can at home, outside of a BOP facility, as the

 BOP’s COVID-19 infection and death rates per 1,000 people are 0.45 times higher and 23%

 higher, respectively, compared to the United States population. We urge this Court to exercise



                                                   2
Case 8:12-cr-00266-JDW-AEP Document 211 Filed 12/28/20 Page 3 of 5 PageID 2187




 its compassionate release authority to protect Mr. Rucker from the particularized risk of

 significant illness or death he faces if he remains incarcerated.

 I.     There is no relationship between management of Mr. Rucker’s medical conditions
        and his risk of suffering severe illness or death from COVID-19.

        The government suggests Mr. Rucker’s “ailments appear well controlled, he receives

 medical care as needed, and his ailments do not appear to present any impediment to his ability

 to provide self-care in the institution.” ECF 208 at 11. But even if he were able to manage his

 underlying conditions at Coleman, that doesn’t speak to his particularized susceptibility to severe

 illness from COVID-19 in light of those conditions. In describing risks of severe illness from

 COVID-19, the CDC does not distinguish between individuals whose chronic kidney disease and

 hypertension is being managed/controlled versus those whose conditions are not being

 managed/controlled. Recently another District Court, in United States v. Robinson, rejected the

 government’s argument regarding the defendant’s ability to manage his hypertension,

 recognizing that “scientific authorities [] ‘indicate an association between ‘hypertension’

 broadly, and severe illness and death from COVID-19,’ not an association that varies in risk

 based on the severity of the defendant’s hypertension.” 2020 U.S. LEXIS 126535, *13-14 (E.D.

 Va. 2020); see also Harrell v. United States, 2020 U.S. Dist. LEXIS 92944, *8 (E.D. Mich.

 2020) (“In opposition, the Government argues that Harrell is not vulnerable, because he is only

 45 and his conditions are well managed. The Government's arguments about medical minutiae,

 while noted by the Court, are dismissed as unpersuasive. Even if, assuming arguendo, Harrell's

 conditions do not independently and perfectly fit the definition of severity, as outlined by the

 CDC, his conditions still exacerbate each other, placing him in a much more vulnerable position

 than a healthy person if he were to get COVID-19, regardless of his age.”).
                                                   3
Case 8:12-cr-00266-JDW-AEP Document 211 Filed 12/28/20 Page 4 of 5 PageID 2188




 II.      Mr. Rucker has exhibited a “particularized susceptibility” and a “particularized
          risk” of significant illness or death if he were to become reinfected with the virus.

          Courts have held that when seeking compassionate release for COVID-19, “defendants

 must show both a ‘particularized susceptibility’ to COVID-19 and a ‘particularized risk’ of

 contracting COVID-19.” United States v. Little, 2020 U.S. Dist. LEXIS 110613, at *5 (E.D. Va.

 2020) (internal citation omitted). The court in Little stated that, “particularized susceptibility” is

 evidenced by “health ailments [that] raise the likelihood of an adverse outcome with COVID-

 19.” Id. at *5. Here, the government “acknowledges that Rucker’s BOP medical records [] and

 attached Declaration of Dr. McKenzie [] show that he has a medical condition that makes him

 more susceptible to increased risk of severe illness if he were to contract COVID-19.” ECF 208

 at 10.

          Courts provide that a “[d]efendant’s particularized risk must be supported by evidence of

 an actual outbreak in his facility, not simply the mere possibility of COVID-19 spreading to his

 camp.” Little, No. 1:10-cr-135, 2020 U.S. Dist. LEXIS 110613, at *5. The virus is present at

 Coleman Medium. Mr. Rucker is immunocompromised and at risk of suffering a fatal

 reinfection. Indeed, an 89-year old woman died after being reinfected with a different strain of

 COVID-19, despite only experiencing fever and severe cough during her first episode of

 COVID-19 infection and becoming symptom free. See Marlies Maulder, et al, Reinfection of

 Severe Acute Respiratory Syndrome Coronavirus 2 in an Immunocompromised Patient: A Case

 Report, Clinical Infectious Diseases, ciaa1538, https://doi.org/10.1093/cid/ciaa1538.

 III.     Conclusion

          Mr. Rucker has a release plan that provides for his own safety and the safety of the

 community. He is already subject to a 6-year period of supervised release and special conditions
                                                   4
Case 8:12-cr-00266-JDW-AEP Document 211 Filed 12/28/20 Page 5 of 5 PageID 2189




 where the Court and U.S. Probation will monitor his behavior. The Court has discretion to

 impose any additional conditions. Mr. Rucker respectfully requests that this Court order his

 immediate compassionate release, with the following additional supervised release conditions: (i)

 that he be released to reside with his mother, in St. Petersburg, Florida; and (ii) that within 72

 hours of release, he contact the U.S. Probation Office for specific reporting instruction.

 Dated: December 28, 2020                       /s/ Gregory Bruch
                                                Gregory Bruch (D.C. Bar No. 413527)
                                                Diona Howard-Nicolas (D.C. Bar No. 1030575)
                                                BRUCH HANNA LLP
                                                1099 New York Avenue, N.W., Suite 500
                                                Washington, D.C. 20001
                                                Telephone: (202) 969-1631
                                                Email: gbruch@bruch-hanna.com
                                                Email: dhowardnicolas@bruch-hanna.com
                                                Admitted Pro Hac Vice

                                               Local Counsel
                                               Michael P. Matthews (FBN 63988)
                                               Primary Email: mmatthews@foley.com
                                               Secondary Email: dguillen@foley.com
                                               FOLEY & LARDNER LLP
                                               100 North Tampa Street, Suite 2700
                                               Tampa, Florida 33602
                                               Telephone: (813) 229-2300

                                               Counsel for Defendant Michael M. Rucker

                                  CERTIFICATE OF SERVICE

        I CERTIFY that a copy of the foregoing has been furnished by the court’s CM/ECF

 system to counsel of record this December 28, 2020.

                                                /s/ Gregory Bruch
                                                Gregory Bruch




                                                   5
